Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note that, the Examiner would like to point out that the claims being allowed are the claims as set forth in the amendment dated January 11, 2021, and as modified by the Examiner’s Amendments mailed February 17, 2021 and March 9, 2021.      

	The claims filed 3/31/21 were in response to a request to correct the specification, in which Applicant corrected the specification, but also filed copies of the original claims and Abstract, which were not needed and not entered.      

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021, has been entered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

None of the references of record, alone or in combination, teach or suggest a composition containing a specific mixture of a brahcned anionic surfactant, a betaine, a perfume, dipropylene glycol, a nonionic cellulose thickener, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, wherein the composition has a viscosity at a shear rate of 0.10 1/sec of about 20 PaS to about 300 PaS and spontaneously forms a microemulsion comprising at least a portion of the perfume upon aqueous dilution as recited by the instant claims.  Accordingly, since the prior art of record fails to teach or suggest such a composition as recited by the instant claims, the instant claims are deemed allowable.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/May 18, 2021